Bloodworth, J.
In his statement on the trial the accused admitted that when he was arrested he was in possession of two pints of whisky; and there is no merit in the special ground of the motion for a new trial, especially when this ground is considered in connection with the note of the trial judge attached thereto. “There is no merit in those grounds of the motion for a new trial which complain of the admission of cer-' tain testimony of witnesses for the State as to finding a flask of whisky in the defendant’s pocket when searching his person while he was under arrest. Even had the arrest been illegal and tlie search unauthorized, as contended, the evidence would have been admissible. Smith v. State, 144 Ga. 679 (87 S. E. 893); Smith v. State, 17 Ga. App. 693 (88 S. E. 42.).” Stoker v. State, 23 Ga. App. 11 (97 S. E. 273).

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.